Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20160276751) in view of Kim (KR 1008365377).
Regarding claims 1 and 6, Ueda discloses in Figures 1-2, an antenna having a structure comprising:
a first conductor (17) that extends in a second direction;
a second conductor (17) that faces the first conductor in a first direction and that extends along the second direction; 
a third conductor (11) that is configured to capacitively connect (via 22) the first conductor (17) and the second conductor (17); 
a fourth conductor (12) that is configured to be electrically connected to the first conductor and the second conductor, and that extends along a first plane; and 
a feeding line (13) that is connected to the third conductor (11), wherein the feeding line (14) includes a first constituting part (horizontal portion of 13) that extends along the first direction, and a second constituent part (vertical portion of 13) that extends along the second direction, and the first constituting part is positioned on an inside of both ends of the fourth conductor (12) in a third direction.
Ueda does not disclose the first constituting part extending in the first direction at a position different from a center of the fourth conductor in the third direction.
However, the position of the first constituting part is not patentable merit. Kim discloses in Figure 4, the first constituting part (414) extending in the first direction at a position different from a center of the fourth conductor (410) in the third direction.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to shift the position of the constituting part of Ueda with the first constituting part having position as taught by Kim to optimize the radiation characteristic of the structure. Therefore, to employ having the first constituting part as claimed invention would have been obvious to person skill in the art.
Regarding claims 2-3, as applied to claim 1, Ueda discloses in Figures 1-2,
wherein the first constituting part extends in the first direction at a position different from a
center in the third direction; wherein the first constituting part is positioned at an end portion in the third direction, and an electric current that flows in the fourth conductor in a resonating state flows along the first constituting part.
Regarding claim 5, as applied to claim 1, Ueda discloses in Figures 1-2, wherein
the first constituting part (horizontal portion) of the feed line (13) includes a portion exposed to
outside.
	Regarding claim 9-10, as applied to claims 1 and 3, Kim discloses in Figure 4, wherein the feeding line (414) is coplanar with the fourth conductor (410).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20160276751) in
view of Kim and further in view of Nogami (CN 102956964).
Regarding claim 4, Ueda discloses every feature of claimed invention as expressly recited in
claim 1, except for a mounting board that faces the fourth conductor with a distance therebetween,
wherein the first constituting part faces the mounting board with a distance therebetween.
Nogami discloses in Figure 1A, a mounting board (2) that faces the fourth conductor (12) with a
distance therebetween (3), wherein the first constituting part (4) faces the mounting board (2) with a
distance therebetween (3).
It would have been obvious to one having ordinary skill in the art before the time the invention
was mad to include the mounting board of Nogami in the structure of Ueda to proper support the
structure. Therefore, to employ having the mounting board as claimed invention would have been
obvious to person skill in the art.
Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20160276751)
in view of Kim and further in view of Kling et al (US 2010/0159857).
Regarding claims 7-8, Ueda discloses every feature of claimed invention as expressly recited in claim 6, except for the antenna being electrically connected to an RF module of a wireless communication module; and a battery configured to supply power to the wireless communication
module.
Kling discloses in Figures 1a-1c, the antenna (103) being electrically connected to an RF module
of a wireless communication module (104); a battery (102) configured to supply power to the wireless
communication module (104) (see Figs. 1a-1c).
It would have been obvious to one having ordinary skill in the art before the time the invention
was made to modify the structure of Ueda with the structure having the antenna as taught by Kling to
achieve a wireless communication device. Therefore, to employ having the antenna as claimed invention
would have been obvious to person skill in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845